DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zelkha et al. US 2012/0258182 A1.
Zelkha teaches a composition comprising a synergistic combination of lycopene and at least one phytosterol.  See abstract.  The composition further comprises phytoene and phytofluene, beta-carotene, and tocopherols (vitamin E).  See paragraph 0016.  Concentration of lycopene ranging from about 2 wt%, and concentration of phytosterol ranging from 5 wt% are found in paragraph 0017.  Concentration of phytoene and/or phytofluene ranging between 1.5-3 wt% is found in paragraph 0018.  Thus, the ratio between lycopene and phytoene or phytoene and phytoflyene falls within a 1:1 ratio.    
Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive.
Applicant argues that Zelkha ‘182 does not teach both of the concentrations of phytosterols and vitamin E as recited in claim 1. 
However, Applicant’s attention is called to paragraphs 0022-0023, where Zelkha ‘182 teaches the concentration of phytosterols of at least 2%, and vitamin E in a concentration of 1.5-4%, thus, falls within the claimed ranges.
As such the rejection is maintained for at least the above reason.


Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zelkha et al. US 2010/0233256 A1.
This rejection has been withdrawn in view of the Amendment filed 02/19/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zelkha et al. US 2012/0258182 and Zelkha et al. US 2010/0233256, in view of Zelkha et al. US 2003/0044499 A1.
Zelkha ‘182 is relied upon for the reason stated above.  
Zelkha teaches a composition comprising lycopene in a concentration of between 0.025-5 wt%.  See paragraphs 0030-0031.  The composition further comprises phytosterols, phytoene and phytofluene, beta-carotene, carnosic acid, and vitamin E.  See paragraphs 0020, 0041, 0045-0055.  Phytoene and phytofluene are present in a concentration 0.0025-1.25 wt%.  See paragraph 0050.  Thus, the ratio between lycopene and phytoene or phytoene and phytoflyene can fall within a 1:1 ratio.  The claimed amount of vitamin E can be found in paragraph 0055.    
The Zelkha references do not expressly teach the claimed extracting process. 
Zelkha ‘499 teaches a process for extracting comprising Pulp contains lipids, carotenoids and other components which are not soluble in water. The aqueous phase obtained from decantation is also called serum and contains water soluble constituents such as polysaccharides, anthocyanines and polyphenols. Part of said water soluble constituents may be of commercial value e.g., anthocyanines and polyphenols. Thus, the serum is further processed to isolate said valuable materials. The pulp is extracted in a multi-stage extracting process, A suitable extracting solvent, preferably selected from among a group comprising of ethyl acetate, iso-propanol, ethanol and acetone or mixtures thereof is added to the pulp in the first extracting stage (FIG. 2, IV) and the pulp is extracted, preferably at a temperature in the range of about 40.degree. C. to 65.degree. C., more preferably about 60.degree. C. The weight ratio between the pulp  extract) collected from the extraction stages (FIG. 2, VI) is evaporated (FIG. 2, XI) to obtain oleoresin of 10%-20% zeaxanthin fatty acid diester. The oleoresin is subjected to saponification conditions (FIG. 2, XII) in order to hydrolyze the zeaxanthin diester to obtain zeaxanthin. The saponification is carried out at a temperature of about 70.degree. C. to 80.degree. C. in a mixture containing an aqueous solution of KOH, ethanol and hexane for about 1 hour. Upon hydrolysis of the zeaxanthin diester-containing oleoresin, zeaxanthin crystals precipitate and the mixture is filtered (FIG. 2, XIII). The solid fraction obtained contains about 70% to 90% zeaxanthin.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to extract tomato using the carotenoid extraction process in view of Zelkha ‘499 with the expect of at least similar result.  This is because Zelkha ‘499 teaches the claimed extracting process is known in the art.

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. 

However, in response to applicant's argument that the ‘499 reference does not teach or suggest a composition comprising lycopene, one or both of phytoene and phytofluene, and phytosterols, and vitamin E, let alone a comprising having the recited concentrations of components of claims 1 and 9, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, as mentioned above, under the 102 rejection, Zelkha ‘182 teaches the concentrations that fall within the claimed ranges, namely, phytosterols of at least 2%, and vitamin E in a concentration of 1.5-4%.  See paragraphs 0022-0023.
Thus, for at least the above reasons, the 103(a) rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SUSAN T TRAN/Primary Examiner, Art Unit 1615